Citation Nr: 0507967	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  99-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic right lower 
extremity disability, to include a right foot infection and 
right leg cellulitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty June 1964 to March 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the record and finds that an 
additional remand is necessary prior to the completion of its 
appellate review.  The record shows that on two occasions, 
the Board conducted its own development in this matter 
pursuant to 38 C.F.R. § 19.9(a)(2).  In the August 2002 
development request, the veteran was to identify all VA and 
non-VA health care providers who have treated him for his 
lower leg disabilities.  VA was to obtain those records.  The 
veteran was also to be given a VA examination and an opinion 
regarding the etiology of the veteran's right lower extremity 
disability was to be provided.  A VA examination was 
accomplished in December 2002.  

In December 2002, the veteran submitted a VA authorization 
and consent to release information, VA Form 21-4142, 
regarding private medical records for treatment of his right 
lower extremity, including clinical records and X-ray films 
of Roland S. Waguespack, M.D. and St. Phillips Clinic in 
March 1999, November 1999, and August 2001; records from Our 
Lady of the Lake Regional and Medical Center during the 
period of March 1999 to April 1999.  He also indicated that 
he had received medical treatment from a VA medical center in 
2000.  The complete private medical records and VA medical 
records identified by the veteran were not obtained.  
Pursuant to a recent decision by the Federal Circuit Court of 
Appeals, the case was remanded again in September 2003 to the 
RO for completion of this development and review of evidence 
obtained as a result of Board development in the first 
instance.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In the September 2003 remand, the Board directed the RO, in 
pertinent part, to obtain private treatment records from 
medical providers itemized by the veteran on his VA 
authorization and consent form, dated in December 2002.  The 
claims folder was returned without the requested information.  
Consequently, a remand is necessary once again, as a remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  The Board apologizes to the veteran 
for further delay in the processing of his appeal. 

In March 2004, the originating agency issued a letter 
directing the veteran to complete separate authorization and 
release forms for each of the healthcare providers identified 
by him previously.  In addition in the October 2004 
supplemental statement of the case, the RO indicates that the 
veteran did not provide complete addresses for the each of 
the medical providers.  The RO noted that the veteran was 
asked in June 2003 to provide separate forms with complete 
addresses for each facility, as medical facilities will 
generally not accept medical release forms that are either 
photocopied or contain more than one medical provider.  The 
RO noted that in response, the veteran submitted a photocopy 
of the previous authorization form.  

The Board directs the RO's attention to information in the 
claims folder that indicates that the veteran is currently 
suffering from vision problems in both eyes and as a 
consequence may be experiencing some difficulty with 
complying with the RO's request.  Nevertheless, he has 
provided pertinent information relative to his medical 
providers and is currently relying on VA to perform its duty 
to assist him in developing his claim.  Perhaps the RO can 
facilitate the process by working in conjunction with the 
veteran's representative.  

With respect to the reference to incomplete address 
information, the Board observes that the veteran did not 
provide the address for only one institution-Our Lady of the 
Lake Regional Medical Center.  The RO is advised that a 
simple Internet search disclosed that Our Lady of the Lake is 
located at 5000 Hennessy Blvd. Baton Rouge, LA 70808.  

In view of the foregoing the case is remanded once again to 
the RO for the following actions:  

1.  The RO should request and obtain the 
following medical records: 

(a) the complete clinical records and X-
ray films of Roland S. Waguespack, M.D., 
and St. Philips Clinic, 1108 St. James 
Street, Vacherie, LA 70090, for treatment 
of the veteran's chronic right lower 
extremity disability to include a right 
foot infection and abscess and right leg 
cellulites dated in March and November 
1999 and August 2001; 

(b) hospital summaries and complete 
inpatient treatment records of the 
veteran's chronic right lower extremity 
disability to include a right foot 
infection and abscess and right leg 
cellulites from Our Lady of the Lake 
Regional Medical Center, 5000 Hennessy 
Blvd., located in Baton Rouge, LA 70808, 
during the period of March to April 1999.  
The veteran provided a VA authorization 
and consent to release form in December 
2002 for those records.

2. Thereafter, the Ro should review the 
claims file and ensure that all necessary 
notice and development has been 
undertaken.  If any development is 
incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a chronic right lower 
extremity disability, to include a right 
foot infection and right leg cellulitis.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




